Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  are is spelled as arse.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 20-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Burt (9968257).
Regarding claim 16, Burt discloses automatic segmentation method of features, such as anatomical and pathological structures or instruments, which are visible in a 3D CT-scan, MRI or ultrasound type medical image of a subject (col. 4 lines 35-51, MRI 3d scan), 
composed of voxels, by using a global software means or arrangement combining N different convolutional neural networks or CNNs, with N≥3 (see col. 7 line 54 to col. 8 line 28, each CNN segments the heart image at each plane), 

further comprising a combination of two successive operational steps: performing N segmentations, each segmentation being done according to one of the N different reconstruction planes by analyzing and segmenting the 2D medical images formed by all the voxels belonging to each one of said given planes and forming the pixels of said 2D medical images, by means of a respectively dedicated CNN, among the N provided CNNs, and combining the end results of these N mutually independent 2D segmentations into a single 3D segmentation of anatomical and pathological structures, or instruments, that can be seen in the 3D medical image (fig. 1, item 110; col. 8 lines 5-18, col. 10 lines 50-68 and col. 18 lines 58-68).  
Regarding claim 20, see col. 7 lines 5-20 and col. 12 lines 30-40 which teach labeling is down by the CNNs. 
Regarding claim 21, see col. 14 lines 25-40, segmenting using labels.  
Regarding claim 22-24, see figure 1 items, 104 and 106.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 17-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Burt in view of Wang (20180150740).
Regarding claim 17, the image segmentation is done by the CNN’s for each plane as disclosed in the rejection of claim 16.
Wang teaches that CNN’s may work in parallel or sequentially in pars. 46 and 95.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Burt the ability to structure the CNN’s to work in parallel or sequentially because these are common computer architecture structures.
Regarding claim 18, pars. 46 and 95 of Wang teach sequential CNN’s.
Regarding claim 19, the system in Wang uses both types of architecture.  
Regarding claim 25, see the rejection of claims 1 and 19 and Burt col. 13 lines 25-50 which teach the computer architecture to segment and reconstruct the image after segmentation.   Also note that the limitation after “possibly” is not given patentable weight. 
Regarding claims 26-27, see the rejection of claims 17-19 which teach the different architecture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666